Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Timms et al (US 6,932,374).
Timms et al discloses a mirror assembly comprising a mirror (94); the mirror comprising a mirror housing (92) and at least one reflective surface (the reflective surface of element (94)), a suction cup base assembly (60, 62), see Fig. 3, the suction cup base assembly comprising a suction cup base assembly housing (68), a hanger bracket (70), and at least one suction cup (32), see Fig. 4, a telescoping element ((98, 100), see column 4, lines 3-6) extending between the mirror and the suction cup base assembly (see figures 3 and 6); wherein a first end (116) of the telescoping element is secured to the mirror housing (via element 102) and a second end (114) of the telescoping element is secured to the suction cup base assembly housing (via element 80, 112, see figures 3 and 6), note figures 3, 4 and 6 along with the associated description thereof, except for explicitly stating that the telescoping element comprises a rod. 
It would have been obvious to one of ordinary skill in the art at the time the invention
was made to modify the shape of telescoping element(s) of Timms et al to impart a rod shape surface in order to similarly adjust the distance between the mirror and the suction cup base assembly so as to view a hitch ball of a vehicle, since it has been held that a mere change in .
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Timms et al (US 6,932,374) as applied to claim 1 above, and further in view of Sam (US 7,416,205).
Timms et al discloses all of the subject matter claimed, note the above explanation, except for one or more light sources being disposed at a periphery of the mirror housing.
Sam teaches it is well known to use a plurality of light sources (962) disposed at a periphery of a mirror housing (2) in the same field of endeavor for the purpose of illuminating a hitch ball of a vehicle (see Fig. 2 along with the associated description thereof).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mirror housing of Timms et al to include a plurality sources and disposed the light sources at a periphery of the mirror housing, as taught by Sam, in order to illuminate a hitch ball of a vehicle.
5.	Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zadro  (US 6,840,639) in view of Wheeler (US 2017/0164719).
Zadro discloses a mirror assembly comprising a mirror (14, 24); the mirror comprising a mirror housing (15, 25) and at least one reflective surface (the reflective surface of element (14, 14)), a suction cup base assembly (12), see figures 3-5, the suction cup base assembly comprising a suction cup base assembly housing (12), a hanger bracket (42), and at least one suction cup (55), see figures 3-5, an arm element (33) extending between the mirror and the suction cup base assembly (see figures 1 and 5); wherein a first end of the arm element is secured to the mirror housing and a second end (114) of the telescoping element is secured to the suction 
	Wheeler teaches it is well known to use a telescoping rod (190) having a first end secured to a mirror head/housing (110) and a second end secured to a suction base assembly (150) having one or more suction cups (see paragraph 0054) in the same field of endeavor to the purpose extending or retracting the mirror head/housing with respect to the suction base assembly so as to form a compact mirror assembly. Note figures 3, 7, 9 and 10 along with the associated description thereof.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the arm element of Zadro to include a telescoping arm, as taught by Wheeler, in order to form a compact mirror assembly.
As to the limitations of claim 2, Wheeler further teaches it is well known to use a plurality of light sources (128) disposed about a periphery of the mirror/head housing (110), see Fig. 5, in the same field of endeavor for the purpose of illuminating a face of an user.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mirror housing of Zadro to include a plurality sources and disposed the light sources at a periphery of the mirror housing, as taught by Wheeler, in order to illuminate a face of a user.
	As to the limitations of claims 3, 6-9 and 12-14, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mirror of Zadro to .
6.	Claims 15-21 are allowed.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320.  The examiner can normally be reached on Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

RDS
March 12, 2021

/RICKY D SHAFER/Primary Examiner, Art Unit 2872